SHAW, Justice.
We have for review Davis v. State, 680 So.2d 601 (Fla. 4th DCA 1996), in which the district court ruled that the trial judge’s routine comments on reasonable doubt constituted fundamental error. This decision conflicts with Wilson v. State, 686 So.2d 597 (Fla. 1996), wherein we reached a contrary result. We have jurisdiction. Art. V, § 3(b)(3), Fla. Const. We quash the decision of the district court of appeal and remand for proceedings consistent with this opinion.
It is so ordered.
OVERTON, GRIMES, HARDING, WELLS and ANSTEAD, JJ., concur.